UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6751


MARK KERSEY,

                Petitioner - Appellant,

          v.

KEITH DAVIS,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:15-cv-00133-TSE-MSN)


Submitted:   December 6, 2016             Decided:   December 15, 2016


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mark Kersey, Appellant Pro Se. Rosemary Virginia Bourne, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Mark Kersey seeks to appeal the district court’s order denying

relief on his 28 U.S.C. § 2254 (2012) petition.    The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1)(A) (2012). A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”     28 U.S.C. § 2253(c)(2)

(2012).   When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong.    Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.     Slack,

529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Kersey has not made the requisite showing.     Accordingly, we deny

Kersey’s motions for a certificate of appealability, for a copy of

the transcript at government expense, and leave to proceed in forma

pauperis, and dismiss the appeal.   We dispense with oral argument

because the facts and legal contentions are adequately presented



                                2
in the materials before this court and argument would not aid the

decisional process.

                                                        DISMISSED




                                3